             Case 2:19-cr-20026-JAR Document 40 Filed 07/20/20 Page 1 of 5




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

               Plaintiff,

               v.                                          Case No. 19-20026-JAR

 LIONEL SIMPSON,

               Defendant.



     ORDER DISMISSING MOTION FOR COMPASSIONATE RELEASE OR HOME
                            CONFINEMENT

       This matter comes before the Court on Defendant Lionel Simpson’s pro se letter (Doc.

39) requesting compassionate release and to be released on home confinement. For the reasons

explained below, the Court dismisses Defendant’s motion for lack of jurisdiction.

I.     Background

       On August 12, 2019, Defendant pled guilty to one count of distributing twenty-eight or

more grams of a cocaine-base controlled substance and one count of possession of a firearm in

furtherance of a drug trafficking crime in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B)(iii),

and 18 U.S.C. §§ 2, 924(c) pursuant to a Fed. R. Crim. P. 11(c)(1)(C) plea agreement.1 On

November 4, 2019, the Court sentenced Defendant to a 120-month term of imprisonment, a four-

year term of supervised release, and a $200 special assessment.2 Defendant is currently

incarcerated at Greenville FCI. He is twenty-two years old, and his projected release date is

October 11, 2027.


       1
           Docs. 26, 27.
       2
           Doc. 31; see also Doc. 32.




                                                 1
             Case 2:19-cr-20026-JAR Document 40 Filed 07/20/20 Page 2 of 5




       On June 9, 2020, Defendant filed a letter, requesting the Court “seek recommendation of

maximum Time In community corrections Based on the national emergency and any pertinent

individualized factors and maximum home confinement.”3 The Court construed that motion as a

request for relief under the CARES Act, and dismissed it for lack of jurisdiction.4 Then, on June

24, 2020, Defendant filed another letter, “asking for a Compassionate Release and to Be released

on home confinement.”5

       Under Standing Order 19-1, the Federal Public Defender (“FPD”) was appointed to

represent indigent defendants who may qualify to seek compassionate release under section

603(b) of the First Step Act. That Order was supplemented by Administrative Order 20-8, which

established procedures to address motions brought on grounds related to the COVID-19

pandemic. Under that Order, the FPD must notify the Court within fifteen days of filing of any

pro se compassionate release motion whether it intends to enter an appearance on behalf of the

defendant or seek additional time to make such a determination. To date, the FPD has not

entered an appearance for Defendant, and the time for doing so has expired. Accordingly,

Defendant’s motion proceeds pro se, and the Court liberally construes his filing as a motion for

relief both under the CARES Act6 and requesting compassionate release under 18 U.S.C.

§ 3582(c) and the First Step Act.7




       3
           Doc. 35 at 1 (capitalization in original).
       4
           Doc. 38.
       5
           Doc. 39 at 1.
       6
           Pub. L. No. 116-136 (enacted March 27, 2020).
       7
           Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5238.




                                                           2
              Case 2:19-cr-20026-JAR Document 40 Filed 07/20/20 Page 3 of 5




II.     Discussion

        As explained in detail in the Court’s June 23, 2020 Memorandum and Order, it lacks

jurisdiction over Defendant’s request for relief under the CARES Act.8 The Court therefore need

only address Defendant’s request for compassionate release under 18 U.S.C. § 3582(c) and the

First Step Act.

        The First Step Act of 2018 amended § 3582(c)(1)(A) to allow a defendant to move for

compassionate release.9 This amendment did not give defendants the unrestricted ability to seek

compassionate release, but provides that such a motion may be filed only if certain conditions are

met:

        (c) Modification of an imposed term of imprisonment.—The court may not
            modify a term of imprisonment once it has been imposed except that—

        (1) In any case—

        (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
           motion of the defendant after the defendant has fully exhausted all
           administrative rights to appeal a failure of the Bureau of Prisons to
           bring a motion on the defendant’s behalf or the lapse of 30 days
           from the receipt of such a request by the warden of the defendant’s
           facility, whichever is earlier, may reduce the term of imprisonment (and
           may impose a term of probation or supervised release with or without
           conditions that does not exceed the unserved portion of the original term
           of imprisonment), after considering the factors set forth in section
           3553(a) to the extent that they are applicable, if it finds that—

        (i)         extraordinary and compelling reasons warrant such a reduction; or

        (ii)        the defendant is at least 70 years of age, has served at least 30 years
                    in prison, pursuant to a sentence imposed under section 3559(c), for
                    the offense or offenses for which the defendant is currently
                    imprisoned, and a determination has been made by the Director of
                    the Bureau of Prisons that the defendant is not a danger to the safety
                    of any other person or the community, as provided under section

        8
            See Doc. 38 at 3 (holding “the Court lacks jurisdiction to order home detention under” the CARES Act).
        9
          See First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5238. Before 2018, only the
Bureau of Prisons (“BOP”) could move for compassionate release of a criminal defendant.




                                                          3
              Case 2:19-cr-20026-JAR Document 40 Filed 07/20/20 Page 4 of 5




                    3142(g); and that such a reduction is consistent with applicable
                    policy statements issued by the Sentencing Commission.10

Thus, a criminal defendant may file a motion for compassionate release only if: (1) he has “fully

exhausted all administrative rights to appeal a failure of the [BOP] to bring a motion on the

[prisoner]’s behalf,” or (2) after “the lapse of 30 days from the receipt of such a request by the

warden of the [prisoner]’s facility, whichever is earlier.”11 A defendant requesting

compassionate release bears the burden of establishing that compassionate release is warranted

under the statute.12

        Here, Defendant’s letter makes no reference to pursuing administrative remedies or

otherwise meeting the exhaustion requirement of § 3582(c). As this Court has previously

explained, the requirement to exhaust administrative remedies prior to bringing a motion for

compassionate release is jurisdictional.13 Defendant’s failure to demonstrate satisfaction of those

requirements, therefore, forecloses this Court from exercising jurisdiction over his motion.

        Given the Court’s conclusion that Defendant has not exhausted his administrative

remedies and that it consequently does not have jurisdiction over his motion, it does not decide

whether he has established “extraordinary and compelling reasons” for his release because the

Court “may not take action where it lacks statutory authorization to do so.”14


        10
             18 U.S.C. § 3582(c) (emphasis added).
        11
             Id. at § 3582(c)(1)(A).
        12
           See United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016) (defendant bears the burden of
demonstrating entitlement to relief under § 3582(c)(2)); United States v. Bright, No. 14-10098-JTM, 2020 WL
473323, at *1 (D. Kan. Jan. 29, 2020) (noting the “extraordinary and compelling” standard imposes a heavy burden
on an inmate seeking compassionate release under § 3582(c)(1)(A)).
         13
            United States v. Norwood, No. 13-40115-JAR, 2020 WL 3960430 (D. Kan. July 13, 2020); accord.
United States v. Walker, No. 13-10051-EFM, 2020 WL 101369, at *2 (D. Kan. May 1, 2020) (“The administrative
exhaustion requirement is jurisdictional and cannot be waived”); see also United States v. Read-Forbes, No. 12-
20099-KHV, 2020 WL 1888856, at *3–4 (D. Kan. Apr. 16, 2020) (analyzing the text, context, and historical
treatment of § 3582(c)’s subsections to determine the exhaustion requirement is jurisdictional).
        14
             United Stats v. Perry, No. 18-CR-00480-PAB, 2020 WL 1676773, at *2 n.2 (D. Colo. Apr. 3, 2020).




                                                         4
         Case 2:19-cr-20026-JAR Document 40 Filed 07/20/20 Page 5 of 5




      IT IS THEREFORE ORDERED BY THE COURT that Defendant Lionel Simpson’s

Motion for Release to Home Confinement (Doc. 39) is DISMISSED for lack of jurisdiction.

      IT IS SO ORDERED.

      Dated: July 20, 2020

                                                S/ Julie A. Robinson
                                                JULIE A. ROBINSON
                                                CHIEF UNITED STATES DISTRICT JUDGE




                                            5
